DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	In the amendment filed on 2/28/2022, claims 1, 3-9, and 18 have been amended. The currently pending claims considered below are claims 1-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Rajan (US Publication 2019/0197161 A1) and Han (US Patent 8,676,865 B2) teach analogous art to the instant application, that of query processing. Rajan more specifically teaches performing query analysis and optimization based on sorting partitions of columns from query operators. Han more specifically teaches performing adaptive ordering of query operators based on cost. However, after careful consideration of the claim amendments and response (pages 2-13) filed 2/28/2022 and the indication of allowable subject matter in the office action mailed 12/27/2021, the applicant specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Rajan in view of Han teaching sorting columns and sub-queries of an optimized query plan based on resource cost, but does not explicitly indicate dividing a generated join graph into first and second subgraphs corresponding to different join types and utilizing the sub-graphs to generate an execution plan of a query that includes N-ary join operators, the N-ary operator corresponding to the first subgraph and having the second subgraph as children, that is then optimized based on a cost model, as disclosed in independent claim 1 and similarly in independent claim 18.
The feature of generating an execution plan for optimization is disclosed in claim 1, that recites “dividing the join graph into a plurality of subgraphs including a fist subgraph corresponding to a first join type and a plurality of second subgraphs corresponding to a second join type; generating an execution plan of a target query including N-ary join operators by using the plurality of subgraphs based on the input query, the N-ary join operators including an N-ary join operator that corresponds to the first subgraph and has the second subgraphs as children; optimizing the execution plan of the target query based on a cost model;”, and similarly in claim 18, that recites “dividing the join graph into a plurality of subgraphs; generating an execution plan of a target query including N-ary join operators by using the plurality of subgraphs based on the input query;… wherein the plurality of subgraphs comprise: a first subgraph consisting only of edges corresponding to a foreign-key-foreign- key join type and a second subgraph including edges corresponding to a primary-key- foreign-key join type”. Consequently, independent claims 1 and 18 and dependent claims 2-17 and 19-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US Publication 2012/0246146 A1)
Desai (US Publication 2018/0268009 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168